DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,006,511, 8,584,472, 10,005,001, 10,946,302 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments and amendments submitted 8/25/22 have been fully and carefully considered.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments submitted 8/25/22.
Regarding the claim rejections under 35 USC 103, applicant argues that the independent claim 23, as amended to incorporate the subject matter of claims 25 and 27, and that therefore claim 23 and its dependents are allowable over Morris (US 5,772,850) in combination with Rennett et al (US 6,457,951) and Sears (US 5,968,321), because the combination does not teach or fairly suggest a vapor compressor in communication with compressor wherein part of the distilled liquid product is pumped to the compressor to be the liquid lubricant in the compressor bearings (see arguments page 8, last paragraph through page 10, 3rd paragraph), this is not found persuasive. 
Applicant notes that Rennett relies on a liquid pump that is lubricated with liquid, therefore is gas were being pumped, gas would be used as lubricant (see arguments page 9, 1st full paragraph). This is not found persuasive, because Rennett teaches the pump is for “fluid” which the skilled artisan understands includes both liquids and gases (see C1:L30-31, “As the rotor spins, the vanes project fluid outward”), therefore the skilled artisan would understand that liquid lubricated pumps of the type taught in Rennet can include both gas pumps and liquid pumps.
Additionally, applicant notes that Morris teaches away from adding fluid to the compressor as a lubricant because Morris includes a demister downstream of the evaporation chamber to prevent entrained liquids from passing (see arguments page 9, 2nd full paragraph). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Morris prevents carry-over of impurities, and in the combination of Morris with Rennett as applied, the compressor casing would be supplied with distilled, i.e. purified, liquid, thereby prevent impurities. For these reasons, the arguments pertaining to the combination is not found persuasive (see arguments page 9, 3rd full paragraph).
Applicant further asserts that “regenerative blower” is a term in the art to a particular type of blower with impellor blades to draw gas into the blower from a port (see arguments page 10, last paragraph, through page 11, first paragraph), and therefore is larger and heavier than turbines and centrifugal blower. This is not found persuasive, applicant has not clearly set forth a definition of “regenerative blower” and it is further noted that Rennett, as relied upon, utilizes a pump/blower that comprises a rotating impellor that draws fluid (i.e. gas or liquid) in through a port to pump the fluid, therefore under broadest reasonable interpretation, Rennett reads upon regenerative blower.
New claims 39-45 raise new issues, therefore new rejections are presented below, necessitated by amendment. This action will be made Final.



Claim Objections
Claim 23 and 40 are objected to because of the following informalities:  each claim recites “is pumped to compressor” which appears to be missing “is pumped to the compressor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 39, the limitation, “wherein at least some of the distilled liquid product supplied to the bearings then exits the compressor with the compressed vapor and enters the condenser” does not have explicit support in the specification, applicant has not pointed to where in the specification support for this claimed subject matter is shown.
Regarding claims 40-44, the limitation, “wherein at least some of the distilled liquid product supplied to the bearings then exits the compressor with the compressed vapor and enters the condenser” does not have explicit support in the specification, applicant has not pointed to where in the specification support for this claimed subject matter is shown.
Regarding claim 41, the limitation “the evaporator is located within the condenser” does not have explicit support in the specification, applicant has not pointed to where in the specification support for this claimed subject matter is shown, the specification only describes evaporator/condenser core (See page 81).
Regarding claim 45, the limitation “the bearing is formed from carbon” does not have explicit support in the specification, applicant has not pointed to where in the specification support for this claimed subject matter is shown, the specification only describes the bearing is manufacture from graphite (see page 43).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 26, 28-32 and 39-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris (US 5,772,850) in combination with Rennett et al (US 6,457,951) and Sears (US 5,968,321).
Regarding claim 23, Morris teaches vapor compression distillation apparatus 10 (see title, abstract, Fig 2, C4:L39-44) comprising input 36 for receiving source liquid into bottom end cap 14 apparatus 10, with evaporator (inside of tubes 18 carrying input fluid for heating and evaporation chamber 30, Fig 2, C:4:L55-57, C5:L20-25, C5:L52-55), head chamber collection vapor from evaporator (portion from top end cap 16 through demister 42 that collects vapor and provides to compressor 32, Fig 2, C5:L21-29), a vapor compressor 32 collecting vapor from the head chamber to compressed vapor (Fig 2, C5:L20-25), and condensation chamber 24 (on outside of tubes 18 within shell of container 12 (see Fig 2, C4:L50-C5:L19).
However, Morris does not teach the compressor comprising: a rotor assembly with vanes, a casing around the rotor and vanes, internal magnets mounted to the rotor, and bearings supporting the rotor.
Rennett teaches a compressor 1 comprising: an inlet port (left side opening of Fig); an outlet port (outlet seen near reference character 2, which is the impeller of the pump, in Fig); a rotor 14 with two to four angled vanes 22 (see Fig, and Col 2, ln. 50-59, Col. 3, ln. 10-14) associated with a shaft assembly 3, wherein said shaft assembly comprising at least one water fed bearing (bearings 4, 5, 6, see Fig and Col. 1, ll. 25-28); and a motor 3/18/16 configured to drive a shaft 3, the motor comprising: an inner magnet 18; an outer magnet 16 (see Fig and Col. 2, ll. 61-68); and a drive motor (not shown, coupled to drive element 16 that is a magnet, see Col. 2, ll. 65-66), advantageous for moving liquid through the chamber and efficiently cooling, flushing and lubricating the pump (see Col. 1, ln. 45-50).
It would have been obvious to one having ordinary skill in the before the invention was made to substitute the compressor design of Rennett for the compressor of Morris, as the compressor of Rennett is taught as compressing fluids and Morris is silent to the details of compressor, therefore the skilled artisan would be motivated to include the water fed bearing compressor design of Rennett in the system of Morris to ensure proper seal in the compressor of Morris when deployed to ensure proper sealing which is advantageous for moving liquid through the chamber and efficiently cooling, flushing and lubricating the compressor.
However Morris does not teach heat exchanger to preheat feed liquid before delivering to the evaporator.
Sears teaches a vapor compression distillation design (see title, abstract), Sears teaches heat exchangers 43/44 preheating source liquid (FEED IN) with outgoing heated streams from evaporator condenser system 21 (see Fig 1, C2:L57-60, C3:L27-35).
It would have been obvious to one having ordinary skill in the before the invention was made to utilize waste heat in outgoing streams of Morris by recovering the heat into incoming feed streams to preheat the feed liquid as taught by Sears utilizing heat exchangers to preheat feed before supplying to vapor compression system. 
However Morris does not teach wherein part of the distilled liquid product is pumped to the compressor to supply lubrication to the bearings.
Rennett has taught the shaft assembly comprising at least one water fed bearing (bearings 4, 5, 6, see Fig and Col. 1, ll. 25-28), therefore in light of the presence of distilled liquid product of Morris it would have been obvious to feed a portion of the distilled liquid of Morris as the water fed bearing to the design of the compressor of Rennett utilizing a pump to ensure the bearing is hydrodynamically lubricated as suggested by Rennett using purified water as achieved by Morris.

Regarding claim 24, Morris teaches the bottom sump 14 is connected to plurality of parallel tubes 18 via elastomer seal (see Fig 2, C4:L52-67), however does not teach wherein the bottom sump 14 can be heated during startup.
However Sears teaches bottom sump 38 of evaporator condenser core 22 is provided with heating elements 55 for providing make up heat as needed (C3:L58-67), therefore the skilled artisan would recognize the need to provide supplemental make up heat as needed in the system of Morris and would include heaters in Morris as suggested by Sears in the case that supplemental heat is needed, such as during start up.
Regarding claims 26, Rennett as set forth above teaches the shaft assembly comprising at least one water fed bearing (bearings 4, 5, 6, see Fig and Col. 1, ll. 25-28), therefore in light of the presence of distilled liquid product of Morris it would have been obvious to feed a portion of the distilled liquid of Morris as the water fed bearing to the design of the compressor of Rennett utilizing a pump to ensure the bearing is hydrodynamically lubricated as suggested by Rennett using purified water as achieved by Morris.
Regarding claim 28, the blower of modified Morris as set forth above is considered regenerative as claimed as all features are substantially the same and the evaporator/condenser system regenerates the energy via heat exchange in tubes of Morris.
Regarding claim 29-30, Morris teaches that a first portion of liquid evaporates and supplied to compressor 32 and second portion of liquid removed as concentrated precipitants removed via conventional means, not shown (see Fig 2, note in head chamber there is shown right side arrow near Reference Character 44 shows removal of liquids near liquid level 38 in evaporation chamber 30 as per claim 30, see C7:L14-25).
Regarding claim 31, Morris as set forth above teaches inner tubes 18 within large outer tube 12 (see Figs 1-2).
Regarding claim 32, in modified Morris, as set forth above, Sears also shows heat exchange 43/44 of incoming source liquid with outgoing concentrate liquid (see Fig 1, Waste/Feed/Product stream in heat exchangers 43/44).
Regarding claim 39, as all steps of supplying lubricant to the bearings as claimed are taught by modified Morris with Rennett as set forth above, the resulting feature of wherein at least some of the distilled liquid product supplied to the bearings then exits the compressor with the compressed vapor and enters the condenser would occur.

Regarding claim 40, Morris teaches vapor compression distillation apparatus 10 (see title, abstract, Fig 2, C4:L39-44) comprising input 36 for receiving source liquid into bottom end cap 14 apparatus 10, with evaporator (inside of tubes 18 carrying input fluid for heating and evaporation chamber 30, Fig 2, C:4:L55-57, C5:L20-25, C5:L52-55), head chamber collection vapor from evaporator (portion from top end cap 16 through demister 42 that collects vapor and provides to compressor 32, Fig 2, C5:L21-29), a vapor compressor 32 collecting vapor from the head chamber to compressed vapor (Fig 2, C5:L20-25), and condensation chamber 24 (on outside of tubes 18 within shell of container 12 (see Fig 2, C4:L50-C5:L19).
However, Morris does not teach the compressor comprising: a rotor assembly with vanes, a casing around the rotor and vanes, internal magnets mounted to the rotor, and bearings supporting the rotor.
Rennett teaches a compressor 1 comprising: an inlet port (left side opening of Fig); an outlet port (outlet seen near reference character 2, which is the impeller of the pump, in Fig); a rotor 14 with two to four angled vanes 22 (see Fig, and Col 2, ln. 50-59, Col. 3, ln. 10-14) associated with a shaft assembly 3, wherein said shaft assembly comprising at least one water fed bearing (bearings 4, 5, 6, see Fig and Col. 1, ll. 25-28); and a motor 3/18/16 configured to drive a shaft 3, the motor comprising: an inner magnet 18; an outer magnet 16 (see Fig and Col. 2, ll. 61-68); and a drive motor (not shown, coupled to drive element 16 that is a magnet, see Col. 2, ll. 65-66), advantageous for moving liquid through the chamber and efficiently cooling, flushing and lubricating the pump (see Col. 1, ln. 45-50).
It would have been obvious to one having ordinary skill in the before the invention was made to substitute the compressor design of Rennett for the compressor of Morris, as the compressor of Rennett is taught as compressing fluids and Morris is silent to the details of compressor, therefore the skilled artisan would be motivated to include the water fed bearing compressor design of Rennett in the system of Morris to ensure proper seal in the compressor of Morris when deployed to ensure proper sealing which is advantageous for moving liquid through the chamber and efficiently cooling, flushing and lubricating the compressor.
However Morris does not teach heat exchanger to preheat feed liquid before delivering to the evaporator.
Sears teaches a vapor compression distillation design (see title, abstract), Sears teaches heat exchangers 43/44 preheating source liquid (FEED IN) with outgoing heated streams from evaporator condenser system 21 (see Fig 1, C2:L57-60, C3:L27-35).
It would have been obvious to one having ordinary skill in the before the invention was made to utilize waste heat in outgoing streams of Morris by recovering the heat into incoming feed streams to preheat the feed liquid as taught by Sears utilizing heat exchangers to preheat feed before supplying to vapor compression system. 
However Morris does not teach wherein part of the distilled liquid product is pumped to the compressor to supply lubrication to the bearings.
Rennett has taught the shaft assembly comprising at least one water fed bearing (bearings 4, 5, 6, see Fig and Col. 1, ll. 25-28), therefore in light of the presence of distilled liquid product of Morris it would have been obvious to feed a portion of the distilled liquid of Morris as the water fed bearing to the design of the compressor of Rennett utilizing a pump to ensure the bearing is hydrodynamically lubricated as suggested by Rennett using purified water as achieved by Morris.
However Morris does not teach of wherein at least some of the distilled liquid product supplied to the bearings then exits the compressor with the compressed vapor and enters the condenser, however as all steps of supplying lubricant to the bearings as claimed are taught by modified Morris with Rennett as set forth above, the resulting feature of wherein at least some of the distilled liquid product supplied to the bearings then exits the compressor with the compressed vapor and enters the condenser would occur.
Regarding claim 41, Morris teaches inner tubes 18 are within tube sheet 22 which define condensing chamber 24 (see Fig 1-2, C4:L62-65), therefore a portion of the evaporator is located within the condenser receiving thermal energy from the compressed vapor condensing into the distilled liquid product.
Regarding claim 42-43, Morris teaches evaporator evaporates a first portion of source liquid that is supplied to compressor 32/condensing chamber 24, and a second portion is removed via line 48 (see Fig 2, C4:L50-C5:L42, C6:L66-C7:L2).
Regarding claim 44, in modified Morris, as set forth above, Sears has taught the heat exchanger receiving concentrate liquid (see Sears Fig 1, C2:L57-60, C3:L27-35)., which originating from head in Morris.

Claims 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris (US 5,772,850) in combination with Rennett et al (US 6,457,951) and Sears (US 5,968,321), as applied above and further in combination with Pawellek et al (US 2002/0035974).
Regarding claim 45, modified Morris does not teach wherein the bearing is formed from carbon or graphite.
Pawellek teaches a system for design of a pump (see title, abstract), Pawellek teaches wherein the bearing of the pump are made from a carbon fiber material such as PEEK (see [0040]) which is known to include graphite.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to construct the bearing out of carbon, or carbon fiber such as graphite, as taught and suggested by Pawellek in the system of Morris because carbon fiber was a known strong material that would work in the bearing as taught by Pawellek.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772